USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES TRON AEE SEED
JAMES MURPHY, on behalf of himself and all DOC #, —___
other persons similarly situated, DATE FILED: _12/2/2019 _
Plaintiff,
-against- 19 Civ. 9205 (AT)
ATLANTIC THEATER CO., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On October 7, 2019, the Court ordered the parties to submit a joint letter and proposed case
management plan by November 27, 2019. ECF No. 5. That submission is now overdue.
Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and proposed case
management plan by 12:00 p.m. on December 3, 2019.

SO ORDERED.

Dated: December 2, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
